 



Exhibit 10.31

Amendment of
Bruce Downey’s Employment Agreement dated March 13, 2006 (“Employment
Agreement”)

     Section 5(a)(i)(C) and section 5(a)(ii) of your Employment Agreement is
hereby amended as follows. [Italics indicate text being added]

          ” (C) an amount of money (the “Severance Payment”) equal to three (3)
times the Employee’s “Annual Cash Compensation” as hereafter defined, unless the
Employee attained age 65 but not age 70 (or such later age or ages as the BPI
Board may in its discretion determine) prior to the Compensable Termination, in
which case the Severance Payment shall be equal to two (2) times such Annual
Cash Compensation, or unless the Employee attained age 70 (or such later age as
the BPI Board may in its discretion determine) prior to the Compensable
Termination, in which case the Severance Payment shall be equal to one (1) times
such Annual Cash Compensation. Except as otherwise provided hereafter in this
subparagraph 5(a)(i)(C), the Severance Payment shall be paid as follows: fifty
percent (50%) of the Severance Payment (or, if the Employee attained age 65 but
not age 70 (or such later age or ages as the BPI Board may in its discretion
determine) prior to the Compensable Termination, seventy-five percent (75%) of
the Severance Payment, or if the Employee attained age 70 prior to the
Compensable Termination, one hundred percent (100%) of the Severance Payment)
shall be paid in a lump sum within ten days after the date of the Compensable
Termination. Any balance of the Severance Payment shall be paid in eighteen
(18) equal monthly installments one of which shall be paid at the end of each of
the first eighteen (18) months after the date of the Compensable Termination,
provided, in the case of each of the final 12 of such 18 installments, that the
Employee has not accepted full-time or regular part-time employment with or
regularly served as a consultant to a for-profit pharmaceutical company prior to
the date for payment of such installment, it being understood and agreed that
the foregoing condition shall not be violated by the Employee’s serving as a
member of a board of directors of a for-profit pharmaceutical company or by his
performing consulting services on an ad hoc basis for such a company. However,
if the Employee attained age 65 (or such later age as the BPI Board may in its
discretion determine) prior to the date of the Compensable Termination, then any
balance of the Severance Payment shall be paid in six equal monthly installments
one of which shall be paid at the end of each of the first six months after the
date of the Compensable Termination, and the preceding sentence shall not apply.
If a Change in Control or Potential Change in Control as defined in section 11
below occurs (either before or after the Compensable Termination), the Severance
Payment (or, in the case of a Change in Control or Potential Change in Control
that occurs after the Compensable Termination, any portion thereof that remains
unpaid at the time such Change in Control or Potential Change in Control occurs)
shall be paid in a lump sum within ten days after the Compensable Termination
(or, in the case of a Change in Control or Potential Change in Control that
occurs after the Compensable Termination, within ten days after the Change in
Control or Potential Change in Control occurs), and the two preceding sentences
of this subparagraph shall not apply. During the 18 month period following a
Compensable Termination, the Company shall also provide the Employee with COBRA
coverage at its expense. For purposes of this section 5, the Employee’s “Annual
Cash Compensation” shall mean the sum of (I) the Employee’s highest Base Salary
(i.e., one year’s salary at its highest rate), plus (II) the “Applicable Average
Bonus” as defined in subparagraph 5(a)(i)(B) above. The Employee’s right to the
aforementioned eighteen (18) or six equal monthly installments (whichever
applies) is to be treated as a right to a series of separate payments under
Treasury Regulation section 1.409A-2(b)(2)(iii).



--------------------------------------------------------------------------------



 



          "(ii) If the term of this Agreement as the same may have been extended
in accordance with the provisions of section 2 above is not extended or further
extended because BPI or an Affiliate gives written notice of non-extension to
the Employee as provided in section 2 above, and there is not Good Cause for
termination of the Employee’s employment at the time of giving such notice, and
the Employee does not thereafter resign for Good Reason during the term of this
Agreement as permitted by paragraph 5(d)(v) below, then the Company, subject to
fulfillment by the Employee of his obligations under this Agreement during the
balance of the term and his compliance with the provisions of sections 6 and 7
below, relating to confidential information, non-solicitation and disparaging
remarks, shall, as non-renewal compensation, and as additional consideration for
the Employee’s undertakings under this Agreement including sections 6 and 7
below, pay the Employee an amount of money (the “Non-Renewal Payment”) equal to
two (2) times the Employee’s Annual Cash Compensation as defined in subparagraph
5(a)(i)(C) above (unless the Employee has attained age 70 (or such later age as
the BPI Board may in its discretion determine) prior to the termination date, in
which case the Non-Renewal Payment shall be equal to one (1) times the
Employee’s Annual Cash Compensation), in addition to any other amounts to which
the Employee may be entitled hereunder (including without limitation his annual
bonus pursuant to paragraph 4(b) above for the fiscal year of BPI in which his
employment terminates and any amounts to which he may be entitled under
paragraph 5(f) or section 8, 9 or 10 below) or by law or pursuant to the terms
of any compensation or benefit plan or arrangement in which he participated
before his employment terminated. Except as otherwise provided hereafter in this
subparagraph 5(a)(ii), the Non-Renewal Payment shall be paid as follows:
seventy-five percent (75%) of the Non-Renewal Payment, or if the Employee
attained age 70 prior to the termination of his employment, one hundred percent
(100%) of the Non-Renewal Payment, shall be paid in a lump sum within ten days
after the date on which the Employee’s employment terminates. Any balance of the
Non-Renewal Payment shall be paid in six (6) equal monthly installments one of
which shall be paid at the end of each of the first six months after the date on
which the Employee’s employment terminates. The Employee’s right to such six
(6) equal monthly installments is to be treated as a right to a series of
separate payments under Treasury Regulation section 1.409A-2(b)(2)(iii). If a
Change in Control or Potential Change in Control as defined in section 11 below
occurs (either before or after the termination of his employment), the
Non-Renewal Payment (or, in the case of a Change in Control or Potential Change
in Control that occurs after the employment termination, any portion thereof
that remains unpaid at the time such Change in Control or Potential Change in
Control occurs) shall be paid in a lump sum within ten days after the employment
termination (or, in the case of a Change in Control or Potential Change in
Control that occurs after the employment termination, within ten days after the
Change in Control or Potential Change in Control occurs). During the 18 month
period following the termination of his employment, the Company shall also
provide the Employee with COBRA coverage at its expense.”



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed the Amendment as of
December 21, 2007

                  BARR PHARMACEUTICALS, INC.               By:
______________________________               BARR LABORATORIES, INC.
(a Delaware corporation)               By: ______________________________      
        EMPLOYEE               ______________________________